MEMORANDUM **
Robert G. Posenjak appeals pro se the district court’s judgment dismissing his action alleging that his arrest for out-of-season hunting violated his rights under a federal treaty and the United States Constitution.1 We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal on Younger abstention grounds. Agriesti v. MGM Grand Hotels, Inc., 53 F.3d 1000, 1001 (9th Cir.1995).
The district court properly dismissed Posenjak’s claims in light of the ongoing state judicial proceedings that implicate important state interests and provide Posenjak an adequate opportunity to raise his federal questions. See Woodfeathers, Inc. v. Washington County, Or., 180 F.3d 1017, 1020 (9th Cir.1999); see also State v. Buchanan, 138 Wash.2d 186, 978 P.2d 1070, 1075 (Wash.1999) (en banc) (considering Indian hunting rights under federal treaty).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. On March 7, 2003, the district court responded to this court's notice of referral and revoked his in forma pauperis ("IFP”) status. We hereby grant Posenjak IFP status for the purposes of this appeal.